DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Non-Final Office Action is in reply to the amendments/remarks filed on 04 January 2021.
Claims 1, 16, 17 and 21 have been amended.
Claims 16 and 20 have been canceled.
Claims 1-15, 17-19 and 21 are currently pending and have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/04/2021 has been entered.
 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/04/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15, 17-19 and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract without significantly more. 
Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 PEG”), the claims fall within the statutory categories (namely, a method and system).
Under Step 2A Prong 1 of the 2019 PEG, the claims are analyzed to determine whether the claims recite any judicial exceptions including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes).
Representative claim 1 recites compute a plurality of health factors for an online community, wherein each health factor is computed based on historical data of the online community, and each health factor measures human interaction with the online community; the plurality of health factors being selected from the group including: (1) growth in membership of the online community, (2) human page views of web pages associated with the online community, (3) quantity and quality of posts to the online community, (4) liveliness of the online community, (5) interaction with the online community, and (6) responsiveness of the online community; normalize each of the health factors, wherein normalizing each of the health factors includes creating a log-transformed histogram of data associated with each of the health factors and applying a statistical distribution model based on one or more parameter values, normalizing further including computing a quantile associated with each of the health factors to rank each health factor associated with the online community against other online communities, wherein computing the quartile computes a health factor score associated with a health quantile function; recompute the one or more parameter values based on updated empirical data to refit the health quantile function; combine the health factors to compute a community health index associated with each of the online communities, wherein combining the health factors to compute a community health index uses a generalized mean function of the plurality of health factors.
The limitations as drafted is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind or by pen and paper but for the recitation of generic components. That is, other than reciting “community health calculator, computing servers, health factor modules, and data communication” nothing in the claim elements precludes the step from practically being performed in the mind or with pen and paper. For example, the computing a plurality of health factors for an online community…normalizing, recomputing steps encompasses a person looking up historical data of an online community and manually calculating a health factor, manually normalizing the health factors and mentally adding the health factors to derive a community health index and repeating the computing process based on updated data. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Furthermore, the claims are directed to mathematical relationships and calculations because the claims recite steps of applying a statistical distribution model, using a generalized mean function. Accordingly, the claim recites an abstract idea.  
Under Step 2A Prong 2 of the 2019 PEG the claims are analyzed to determine whether the claims recite additional elements that integrate the judicial exception into a practical application.
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements including a community health calculator implemented on one or more networked computing servers each including one or more processors and memory, health factor modules and cause via a network implementation of a display module to display a first user interface elements representing the community health index at a community user interface at a community user interface in data communication with the community health calculator, the first user interface element being a graph depicting values of the community health index per units of time in a selectable timeframe, the community user interface being configured to receive an input originated at one or more user input devices to drill down to display a second user interface configured to identify a part of the online communities that is causing a problem, the part of the online communities being associated with one or more of the health factors, wherein the community health calculator is configured to cause an implementation of an action to alleviate the problem. The computing components recited in the claimed steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of retrieving, communicating, computing, displaying, receiving input, implementing) and as such are directed to mere instructions to apply the exception using generic computer components. The additional elements of retrieving data from a plurality of event logs stored in one or more databases and displaying the community health index, graph and part of the online communities that is causing a problem, cause an implementation of an action amount to mere insignificant extra solution activity of data gathering, output and insignificant application (e.g. Cutting hair after first determining the hair style, In re Brown, 645 Fed. App'x 1014, 1016-1017 (Fed. Cir. 2016), Printing or downloading generated menus, Ameranth See MPEP 2106.05 (g)). Accordingly, this additional elements do not integrate the abstract idea into a practical application because does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Under Step 2B of the 2019 PEG the claims are analyzed to determine whether the claims recite additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount mere instructions to apply the exception using generic computer components. The computing device components presented in the claim are merely recited at a high level of generality (Specification, at [0077]) and perform generic computer functions. For the retrieving step that was considered extra-solution activity in Step 2A, this has been re-evaluated in Step 2B and determined to be well-understood, routine, conventional activity in the field.
For the retrieving, displaying and implementation steps that were considered extra-solution activity in Step 2A, this has been re-evaluated in Step 2B and determined to be well-understood, routine, conventional activity in the field. The courts have recognized such computer functions as well-understood, routine and conventional activities when they are claimed in a merely generic manner [e.g. buySAFE, Inc. v. Google, Inc. (Fed. Cir. 2014): computer receives and sends information over a network; Alice Corp., (computer for processing information, electronic record keeping); Versata Dev. Group, Inc. v. SAP Am., Inc., and (Fed. Cir. 2015): Storing and retrieving information in memory; OIP Techs: presenting offers and gathering statistics].  See MPEP 2106.05(D) Part II. Accordingly, the conclusion that the retrieving and displaying steps are well understood, routine and conventional activity is supported under Berkheimer Option 2.
Considered as an ordered combination, the computer components of claim 1 add nothing that is not already present when the steps are considered separately. The sequence of data reception-analysis-transmission is equally generic and conventional. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d1372, 1378 (Fed. Cir. 2017) (sequence of data retrieval, analysis, modification, generation, display, and transmission). The ordering of the steps is therefore ordinary and conventional.
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.
Moreover, claims to the system are held ineligible for the same reason as above, e.g., the generically-recited computers add nothing of substance to the underlying abstract idea.
The dependent claims do not amount to significantly more than the identified abstract idea. For example, the dependent claims further recite recomputing the one or more parameter values comprises: recomputing one or more of a first parameter value and a second parameter value based on the updated empirical data; further complexities of the “health factors”; computing a pth root of a summation of the health factor scores; wherein combining the health factors to compute a community health index comprises computing a linear function using a sum of two constants, Co and CS. The limitations as recited, under its broadest reasonable interpretation, covers performance of the limitation in the mind and mathematical formulas and calculations. Accordingly, the dependent claims recite an abstract idea. The elements of the dependent claims do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held to be ineligible under Steps 2A1/2A2/2B of the 2019 framework at least similar rationale as discussed above regarding claim 1.




Response to Arguments
Applicant's arguments with respect to the 35 USC 101 rejections have been fully considered but they are not persuasive. Examiner maintains that the claims are patent ineligible.
Applicant argues that “claim 1 does not simply claim the display of information on a graphical user interface. Rather, the amended claims recite a specific, structured community user interface having one or more defined functionalities that directly relate to a graphical user interface structure configured to resolve a specifically identified problem in the prior state of the art. See e.g. Trading Technologies International, Inc., v. CQG, Inc. (Fed. Cir. 2017).” However, the Examiner disagrees with the Applicant. 
The court in Trading Technologies, found that the patents are directed to improvements in existing graphical user interface devices that have no “pre-electronic trading analog,” and recite more than “‘setting, displaying, and selecting’ data or information that is visible on the [graphical user interface] device.” Id. Trading Technologies required a specific, structured graphical user interface paired with a prescribed functionality directly related to the graphical user interface’s structure that is addressed to and resolves a specifically identified problem in the prior state of the art. The instant claims merely recite a first user interface element being a graph and a second user interface displaying health factors associated with online communities based on a user input without any details on the specific structure required or a prescribed functionality to display such information. Applicant has not invented a new way of displaying information on a user interface; rather, the recited invention employs additional elements recited in a merely generic manner (see Specification at [0059])and functioning in well-understood, routine, and conventional manners to display specific information (e.g. a graph depicting values of the community health index per units of time in a selectable timeframe, identify a part of the online communities that is causing a problem, the part of the online communities being associated with one or more of the health factors).
Applicant argues that,
 But the analysis of the Office Action oversimplifies claim 1 (and other claims), which is precisely an approach that the Supreme Court in Alice cautioned against. "[D]escribing the claims at such a high level of abstraction and untethered from the language of the claims all but ensures that the exceptions to §101 swallow the rule." See Enfish, LLC v. Microsoft Corp., 822 F.3d 1327 at p. 1334 (citing Alice), cf Diamond v. Diehr, 450 U.S. 175, 189 n. 12, (1981) (cautioning that overgeneralizing claims, "if carried to its extreme, make[s] all inventions unpatentable because all inventions can be reduced to underlying principles of nature which, once known, make their implementation obvious"). 
Absent in the Office Action is any comprehensive recitation or a complete analysis relevant to analyzing whether the claim, as a "whole," is "well-understood, routine, and conventional," whether discussed individually or collectively per the MPEP at § 2106.05(d). 
However, the Examiner disagrees with the Applicant. Claim 1 recites the additional elements including: invoking a community health calculator implemented on one or more networked computing servers each including one or more processors and memory, the community health calculator being configured to retrieve via one or more database queries data from a plurality of event logs… and being also configured to: compute a plurality of health factors for an online community using one or more health factor modules in data communication with the community health calculator, each of the one or more health factor modules being configured to perform one or more data operations on each of the health factors retrieved from the plurality of event logs…,; and cause via a network implementation of a display module to display a first user interface element representing the community health index at a community user interface in data communication with the community health calculator, the first user interface element being a graph depicting values of the community health index per units of time in a selectable timeframe, thereby enabling the user to predict the future health of the online community, the community user interface being configured to provide a diagnostic tool to generate a determination as to which part of the online community is problematic, the community user interface being configured to receive an input originated at one or more user input devices to drill down to display a second user interface configured to identify a part of the online communities that is causing a problem, the part of the online communities being associated with one or more of the health factors, wherein the community health calculator is configured to cause an implementation of an action to alleviate the problem.
As recited in the claim, the computer components (i.e. community health calculator, networked computing servers each including one or more processors and memory, databases, display module, user input devices) at each step are recited at a high level generality and are merely invoked as tools to perform the steps of retrieving data, performing calculations with the data, displaying the results of the calculation and implementing an action. These computer functions have been found by the courts to be well‐understood, routine, and conventional functions:
Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network);
Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); 
Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93
Determining an estimated outcome and setting a price, OIP Techs.
The specific type of information being retrieved, computed and displayed does not meaningfully limit the claim (see MPEP 2106.05(G)). Furthermore the Examiner asserts that considered as an ordered combination, the computer components of claim 1 add nothing that is not already present when the steps are considered separately. The sequence of data reception-analysis-transmission is equally generic and conventional. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d1372, 1378 (Fed. Cir. 2017) (sequence of data retrieval, analysis, modification, generation, display, and transmission). The ordering of the steps is therefore ordinary and conventional. The court cases cited support Berkheimer Option B: A citation to one or more of the court decisions discussed in MPEP § 2106.05(d). Examiner also points out that the Applicant has not explained why the computer functions recited in the claims are not well-understood, conventional and routine.
In response to the Applicant’s arguments that analysis of prior art search supporting eligibility, Examiner points out that:
Although the courts often evaluate considerations such as the conventionality of an additional element in the eligibility analysis, the search for an inventive concept should not be confused with a novelty or non-obviousness determination. See Mayo, 566 U.S. at 91, 101 USPQ2d at 1973 (rejecting "the Government’s invitation to substitute §§ 102, 103, and 112  inquiries for the better established inquiry under § 101 "). As made clear by the courts, the "‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101  categories of possibly patentable subject matter." Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016) (quoting Diamond v. Diehr, 450 U.S. at 188–89, 209 USPQ at 9). See also Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151, 120 USPQ2d 1473, 1483 (Fed. Cir. 2016) ("a claim for a new abstract idea is still an abstract idea. The search for a § 101  inventive concept is thus distinct from demonstrating § 102  novelty."). In addition, the search for an inventive concept is different from an obviousness analysis under 35 U.S.C. 103. See, e.g., BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1350, 119 USPQ2d 1236, 1242 (Fed. Cir. 2016) ("The inventive concept inquiry requires more than recognizing that each claim element, by itself, was known in the art. . . . [A]n inventive concept can be found in the non-conventional and non-generic arrangement of known, conventional pieces."). Specifically, lack of novelty under 35 U.S.C. 102  or obviousness under 35 U.S.C. 103  of a claimed invention does not necessarily indicate that additional elements are well-understood, routine, conventional elements. Because they are separate and distinct requirements from eligibility, patentability of the claimed invention under 35 U.S.C. 102  and 103  with respect to the prior art is neither required for, nor a guarantee of, patent eligibility under 35 U.S.C. 101. (See MPEP 2106.05, Part I).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 Ducheneaut et al (US 2007/0240119 A1) which discloses measure or monitor the health of the online player communities and implemented an action to improve the health of the online communities.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAAME OFORI-AWUAH whose telephone number is (571)270-1359.  The examiner can normally be reached on Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MAAME OFORI-AWUAH
Examiner
Art Unit 3629



/MAAME OFORI-AWUAH/           Examiner, Art Unit 3629                                                                                                                                                                                             
/GABRIELLE A MCCORMICK/           Primary Examiner, Art Unit 3629